Exhibit 10.1

 

LINDBLAD EXPEDITIONS HOLDINGS, INC.

 

CONTRIBUTION AGREEMENT

 

This Contribution Agreement (this “Agreement”) is made and entered into as of
July 6, 2016 by and between Lindblad Expeditions Holdings, Inc., a Delaware
corporation (the “Company”), and Sven-Olof Lindblad (“Lindblad”).

 

WHEREAS, Lindblad wishes to transfer 1,000,000 shares of the Company’s Common
Stock to the Company (the “Contribution Shares”);

 

WHEREAS, the Company desires to accept the Contribution Shares as a contribution
to the capital of the Company;

 

WHEREAS, the Company has (i) approved and adopted an equity incentive plan (the
“2016 CEO Share Allocation Plan”) pursuant to which the Company may grant shares
of the Company’s Common Stock reserved for issuance under the 2016 CEO Share
Allocation Plan in the form of awards of Restricted Stock, Restricted Stock
Units and/or Other Stock or Cash Based Awards to eligible employees and other
service providers of the Company, (ii) approved an aggregate number of shares of
the Company’s Common Stock equivalent to the Contribution Shares to be reserved
for issuance under the 2016 CEO Share Allocation Plan and (iii) submitted the
2016 CEO Share Allocation Plan to the stockholders of the Company and received
their approval at the Company’s annual meeting of stockholders held on June 2,
2016 (the “2016 Annual Meeting”); and

 

WHEREAS, capitalized terms used but not defined in this Agreement shall have the
meanings set forth in the 2016 CEO Share Allocation Plan as set forth on Exhibit
B hereto.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1.          Contribution. Having received the approval of the 2016 CEO Share
Allocation Plan by the Company’s stockholders at the 2016 Annual Meeting and
subject to the other terms and conditions of this Agreement, Lindblad, on behalf
of himself and, in the event of his death prior to full performance under this
Agreement, his heirs and his estate, hereby agrees to contribute and transfer
the Contribution Shares to the Company, without any cost or charge to the
Company. Such contribution or contributions shall be made at the time or times
specified in Section 3 below. As of each applicable Contribution Effective Date
(as defined below), Lindblad shall deliver to the Company an executed and
completed Stock Power in the form attached hereto as Exhibit A, contributing and
transferring to the Company as of such Contribution Effective Date the number of
Contribution Shares being contributed and transferred in such Contribution (as
defined below). As used in this Agreement, the Contribution Shares shall include
all of the Contribution Shares transferred under this Agreement and all
securities received prior to an applicable Contribution Date (a) in replacement
of the Contribution Shares, (b) as a result of stock dividends or stock splits
in respect of the Contribution Shares and (c) as substitution for the
Contribution Shares in a recapitalization, merger, reorganization or the like.

 

2.           Adoption of the 2016 CEO Share Allocation Plan. The Company has
adopted the 2016 CEO Share Allocation Plan in substantially the form attached
hereto as Exhibit B, and has received approval by the Company’s stockholders at
the 2016 Annual Meeting.

 

 
 

 

3.           Contribution Effective Date(s). The contribution of the
Contribution Shares shall occur in one or more installments (each a
“Contribution”) in each case on the date that corresponding Awards are made
under the 2016 CEO Share Allocation Plan (each a “Contribution Effective Date”),
such that the number of Contribution Shares contributed and transferred to the
Company on each Contribution Effective Date shall equal the number of Shares
Subject to Plan Awards (as defined below) that are granted by the Company to
Participants on such date. For purposes of this Agreement, “Shares Subject to
Plan Awards” means collectively (i) any shares of Restricted Stock granted to
Participants under the 2016 CEO Share Allocation Plan, (ii) any Shares subject
to Restricted Stock Units granted to Participants under the 2016 CEO Share
Allocation Plan, whether or not such Restricted Stock Units would be settled in
shares of Common Stock or in cash or other property, (iii) any Shares subject to
Other Stock or Cash Based Awards to Participants granted under the 2016 CEO
Share Allocation Plan, whether or not such Other Stock or Cash Based Awards
would be settled in shares of Common Stock or in cash or other property and (iv)
to the extent any Other Stock or Cash Based Awards are granted under the 2016
CEO Share Allocation Plan in the form of a cash bonus award (or cash bonus
opportunity) to a Participant, a number of shares of Common Stock having a Fair
Market Value equal to the amount of such cash bonus. Notwithstanding the
foregoing, in the event any Award is granted under the 2016 CEO Share Allocation
Plan prior to the date on which the Company’s stockholders approve the 2016 CEO
Share Allocation Plan (the “Stockholder Approval Date”), the Contribution
Effective Date with respect to such Awards shall be the Stockholder Approval
Date.

 

4.           Termination of Contribution Obligation. Lindblad’s obligation to
contribute shares of Common Stock to the Company under this Agreement shall
terminate on the 10th anniversary of the Effective Date of the 2016 CEO Share
Allocation Plan.

 

5.           Acknowledgement. Lindblad acknowledges that from and after each
Contribution Effective Date, the Company will be the owner of all rights, title
and interest in and to the Contribution Shares contributed and transferred to
the Company as of such date. In furtherance of the foregoing, from and after the
date hereof, Lindblad shall not at any time do or suffer to be done any act or
thing which may adversely affect any rights of the Company in and to the
Contribution Shares.

 

6.           Representations and Warranties.

 

a.The Company represents and warrants that: (i) it has all necessary power and
authority to enter into and perform this Agreement and (ii) this Agreement
constitutes a valid and binding obligation which is enforceable against the
Company in accordance with its terms.

 

b.Lindblad represents and warrants that: (i) he has good title to the shares he
is contributing to the Company pursuant to this Agreement, free and clear of any
pledge, lien, security interest, encumbrance, claim or equitable interest,
(ii) he has all necessary power and authority to enter into and perform this
Agreement and (iii) this Agreement constitutes a valid and binding obligation
which is enforceable against Lindblad in accordance with its terms. 

 

7.            Disclosure of Information. Lindblad acknowledges that he has
received all the information he considers necessary or appropriate for deciding
whether to contribute the Contribution Shares to the Company pursuant to this
Agreement. Lindblad further represents that Lindblad has had an opportunity to
ask questions and receive answers from the Company regarding the business,
properties, prospects and financial condition of the Company.

 

 2 

 

 

8.           Further Assurances.  From time to time, and without any further
consideration, the parties hereto agree to execute, acknowledge and deliver all
such additional deeds, assignments, bills of sale, conveyances, instruments,
notices, releases, acquittances and other documents, and to do all such other
acts and things, all in accordance with applicable law, as may be necessary or
appropriate (a) more fully to ensure that the applicable parties hereto own all
of the properties, rights, titles, interests, estates, remedies, powers and
privileges granted by this Agreement, or which are intended to be so granted,
(b) more fully and effectively to vest in the applicable parties hereto and
their respective successors and assigns beneficial and record title to the
Contribution Shares assigned by this Agreement or intended to be so assigned by
this Agreement and (c) more fully and effectively to carry out the purposes and
intent of this Agreement, including without limitation the placement of
restrictive legends on the book entry security entitlements representing the
Contribution Shares until the applicable Contribution Effective Date.

 

9.           No Third Party Rights.  The provisions of this Agreement are
intended to bind the parties hereto as to each other and are not intended to and
do not create rights in any other person or confer upon any other person any
benefits, rights or remedies and no person is or is intended to be a third party
beneficiary of any of the provisions of this Agreement.

 

10.          Specific Enforcement. It is agreed and understood that monetary
damages would not adequately compensate an injured party for the breach of this
Agreement by any party, that this Agreement shall be specifically enforceable,
and that any breach or threatened breach of this Agreement shall be the proper
subject of a temporary or permanent injunction or restraining order. Further,
each party hereto waives any claim or defense that there is an adequate remedy
at law for such breach or threatened breach. In any action, proceeding or
dispute, with or without litigation, arising out of this Agreement, the
successful party therein, regardless of whether the matter is pursued to
judgment or is voluntarily dismissed, shall be entitled to recover from the
other party thereto the reasonable attorneys’ and paralegals’ fees and all other
expenses and/or costs incurred by the successful party in connection therewith. 

 

11.          Amendments and Waivers. Any term hereof may be amended and the
observance of any term hereof may be waived only with the written consent of
each party hereto. Any amendment or waiver so effected shall be binding upon the
Company and Lindblad and any assignee or transferee thereof.

 

12.          Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be held to be
prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement.

 

13.          Governing Law. This Agreement will be governed by and interpreted
in accordance with the laws of the State of Delaware, disregarding any state’s
choice-of-law principles requiring the application of a jurisdiction’s laws
other than the State of Delaware.

 

14.          Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

15.          Captions. The captions, headings and arrangements used in this
Agreement are for convenience only and do not in any way limit or amplify the
terms and provisions hereof.

 

16.          Entire Agreement. This Agreement contains the entire understanding
of the parties and there are not further or other agreements or understandings,
written or oral, in effect between the parties relating to the subject matter
hereof except as expressly referred to herein

 

17.          Successors and Assigns. The terms and conditions of this Agreement
shall inure to the benefit of and be binding upon the respective successors and
assigns of the parties.

 

[Signature Page Follows]

 



 3 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 



  LINDBLAD EXPEDITIONS HOLDINGS, INC.         By: /s/ John T. McClain   Name:
John T. McClain   Title: Chief Financial Officer

 

    /s/ Sven-Olof Lindblad Name:  Sven-Olof Lindblad

 



 4 

 

 

EXHIBIT A

  

STOCK POWER

  

FOR VALUE RECEIVED and pursuant to that certain Contribution Agreement dated as
of [_________ __, 201_], the undersigned hereby assigns and transfers unto
Lindblad Expeditions Holdings, Inc. (the “Company”), [___________] shares of the
common stock of the Company standing in the undersigned’s name on the books of
the Company in book entry form and does hereby irrevocably constitute and
appoint the [Secretary of the Company] as the undersigned’s attorney-in-fact,
with full power of substitution, to transfer the said stock on the books of the
Company.

 



    Name: Sven-Olof Lindblad



 





 

 

EXHIBIT B

 

2016 CEO Share Allocation Plan

 

(attached)

 

 

 

 

